DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  “in response to a trigger condition” should be “in response to the trigger condition” because of the antecedent basis of “in response to a trigger condition” in claim 18. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-11 and are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0151895 (“Lee”) in view of US Patent Application Publication No. 2018/0246788 (“Hatasaki”).

A system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to: (¶ 0075: non-transitory computer readable recording medium stores computer-readable code configured to cause a processor of a computer to perform the methods of the various embodiments described)
send a transaction to a database server to cause storing of data of the transaction in a cache of the database server, (¶ 0034: transaction of database log 130 is stored in the log buffer of local memory 111 in the active node 110)
wherein the data in the cache is for inclusion in a backup of data from the database server to [local storage], (¶ 0037: database log 130 is flushed to local disk 112)
detect a failure associated with the database server, (¶ 0038: failure of active node 110)
in response to detecting the failure, request, from the database server or a replacement database server, transaction information of at least one transaction that was successfully applied to [local storage], the transaction information based on the backup of data, and (¶ 0038: active node 110 transmits an SN of a last recovered log (¶ 0037: which must have been recovered from the local disk, since the logs in memory would be lost during failure) to the standby node 120. ¶ 0058, Fig. 2B: although not explicitly stated, S213 depicts the request for the SN from the standby node in response 
cause [sending] of one or more transactions to recover data at the database server or the replacement database server, to perform recovery of the database server or the replacement database server to a current state. (¶ 0038: lost logs recorded after the last recovered log are used to recover the database of the active node 110)
Lee does not teach a remote data store or replaying transactions. Hatasaki teaches 
remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server)
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation 

Regarding claim 2, Lee further teaches the transaction information requested from the database server or the replacement database server is from a transaction log at the database server or the replacement database server (¶ 0038: SN of the last recovered log in the active node 110. ¶ 0058, Fig. 2B: although not explicitly stated, S213 depicts the request for the SN from the standby node in response to a failure of the active node. ¶ 0051: the embodiment in Fig. 2 corresponds to the embodiment in Fig. 1).

	Regarding claim 3, Lee further teaches the transaction information of the at least one transaction in the transaction log is restored from the backup of data recovered from [local storage]. (¶ 0038: active node 110 transmits an SN of a last recovered log (¶ 0037: which must have been recovered from the local disk, since the logs in memory would be lost during failure))
remote data store. Hatasaki teaches a remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).

Regarding claim 4, Lee further teaches the [sent] one or more transactions are subsequent to the at least one transaction, and have not yet been applied to the [local storage] at a time of the failure (¶ 0038: lost logs (lost logs would not have been applied) recorded after the last recovered log are used to recover the database of the active node 110)
remote data store or replaying transactions. Hatasaki teaches 
remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server)
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).

the remote data store is an object store coupled over a network to the database server (¶ 0028: the shared storage 130 (remote from server) is connected to the servers 110 by a network 120). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).

	Regarding claim 9, Lee further teaches to store, in a transaction log, transaction information of transactions that have been sent to the database server (¶ 0041: replicated logs from the active node 110 are recorded as a replication log in the standby node 120), wherein causing the [sending] of the one or more transactions is based on one or more entries of the transaction log. (¶ 0038: lost logs recorded after the last recovered log are used to recover the database of the active node 110)
Lee does not teach replaying transactions. Hatasaki teaches 
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).

	Regarding claim 10, Lee further teaches to compare the transaction information in the transaction log with the transaction information of the at least one transaction that was successfully applied to [local storage], and identify the one or more transactions to be [sent] based on the comparing. (¶ 0038: using the SN of the last recovered log, lost logs recorded after the last recovered log (which is inherently a comparison of the SN) are used to recover the database of the active node 110)
Lee does not teach a remote data store or replaying transactions. Hatasaki teaches 
remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server)
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but 


	Regarding claim 11, Lee teaches
	A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first database server to: (¶ 0075: non-transitory computer readable recording medium stores computer-readable code configured to cause a processor of a computer to perform the methods of the various embodiments described)
as part of a restore process to recover from a failure: (¶ 0038: failure of active node 110)
restore transaction information from a data backup written to [local storage] (¶ 0038: active node 110 retrieves an SN of a last recovered log (¶ 0037: which must have been recovered from the local disk 112, since the logs in memory would be lost during failure)), wherein the data backup contains data in a write cache of the first database server or a write cache of a second database server that the first database server replaces; (¶ 0034: transaction of database log 130 is stored in the log buffer of local memory 111 in the active node 110. ¶ 0037: database log 130 is flushed to local disk 112)
send the restored transaction information to a recovery server; (¶ 0038: active node 110 transmits an SN of a last recovered log to the standby node 120)
receive, from the recovery server, a first transaction to be [sent], wherein write data of the first transaction has not been applied to [local storage] in a data backup; (¶ 0038: lost logs recorded (which must not have been applied to local storage if they were lost) after the last recovered log are sent from the standby node 120 to the active node 110)
and cause [sending] of the first transaction to recover the first database server to a current state. (¶ 0038: lost logs recorded after the last recovered log are used to recover the database of the active node 110)
Lee does not teach a remote data store or replaying transactions. Hatasaki teaches 
remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server)
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hatasaki as applied to claim 1 above, and further in view of US Patent No. 8,874,508 (“Mittal1”)

	Regarding claim 6, Lee and Hatasaki do not teach the limitations. Mittal1 teaches the database server is a first database server…while the first database server is in failure or recovery, performing a workload at one or more other database servers, and recording transaction information of the workload in a transaction log for use in recovery of the first database server to a current state. (Col. 16, Lines 29-35: transaction logs updated on a secondary volume after failover of the database 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mittal1’s database recovery system with Lee and Hatasaki’s recovery system. This is because Mittal1 provides a failback system that improves on prior database replication systems, which require replication of redundant transaction logs (Mittal1, Col. 1, Lines 29-39), by selectively replicating only changes to transaction logs, allowing a database to be quickly and efficiently recovered (Mittal1, Col. 17, Lines 25-35). This improvement would address the excessive recovery time in applying logs described by Hatasaki (Hatasaki, ¶ 0004).

	Regarding claim 7, Lee and Hatasaki do not teach the limitations. Mittal1 teaches to receive a request for the transaction from a client device, and responsive to an indication that the data of the transaction has been stored in the cache of the database server, send, to the client device, an indication that the transaction has been completed. (Col. 14, Lines 1-8: application 160 write to primary volume 130 is buffered in replication buffer 170, and the write is acknowledged to application 160). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mittal1’s replication 

Regarding claim 8, Lee does not teach the limitations. Hatasaki teaches a remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).
 Hatasaki does not teach the remaining limitations. Mittal1 further teaches wherein the sending of the indication that the transaction has been completed occurs prior to the backup of data being written from the database server to the remote data store (Col 14, Lines 1-8: application 160 write to primary volume 130 is buffered in replication buffer 170, and the write is acknowledged to application 160. Then the write is replicated to server 206). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mittal1’s replication system with Lee and Hatasaki’s recovery system. This is because Mittal1’s replication system eliminates the need to roll back writes due to a lost write after failure in prior data replication systems (Col. 13, Lines 4-20), which would help address Lee’s lost write problem (Lee, ¶ 0011).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hatasaki as applied to claim 11 above, and further in view of US Patent Application Publication No. 2019/0332692 (“Rachapudi”).

Regarding claim 12, Lee does not teach the limitations. Hatasaki teaches 
remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server)
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).
Hatasaki does not teach the remaining limitations. Rachapudi teaches store data of the replayed first transaction in the write cache, without writing the data of the replayed first transaction to the remote data store unless a trigger condition is satisfied. (¶ 0053: operation log 123B and write data 123C in the cache is flushed to persistent storage when the cache has reached a certain capacity level). Although a “replayed transaction” is claimed, the invention’s only distinction between a transaction and a “replayed transaction” is that the “replayed transaction” was not applied to the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rachapudi’s system with Lee and Hatasaki’s system. This would address the shortcomings in conventional data protection technologies that have a capped amount of operation logs saved by providing continuous data protection (Rachapudi, ¶ 0033), something that would ensure the durability Lee desires (Lee, ¶ 0008).

Regarding claim 13, Lee does not teach the limitations. Hatasaki teaches a remote data store of a database backup (¶ 0042, Fig. 11: shared storage 130 (remote from server) stores the recovery/log/snapshot volume for backup of a database server). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s 
Hatasaki does not teach the remaining limitations. Rachapudi teaches to in response to the trigger condition, take a data backup of the write data in the write cache, and write the data backup to the remote data store (¶ 0053: operation log 123B and write data 123C in the cache is flushed to persistent storage when the cache has reached a certain capacity level). Although a “replayed transaction” is claimed, the invention’s only distinction between a transaction and a “replayed transaction” is that the “replayed transaction” was not applied to the data store after a failure. When the transaction is replayed, the database is resuming normal operation, which includes writing a transaction after a trigger. Therefore, the “trigger condition” is interpreted to apply the same to both regular transactions and “replayed transactions”. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rachapudi’s system with Lee and Hatasaki’s system. This would address the shortcomings in conventional data protection technologies that have a capped amount of operation logs saved by providing continuous data protection (Rachapudi, ¶ 0033), something that would ensure the durability Lee desires (Lee, ¶ 0008).

	Regarding claim 14, Lee and Hatasaki do not teach the limitations. Rachapudi teaches to determine that the trigger condition is satisfied based on the write cache filling to a specified threshold (¶ 0053: operation log 123B and write data 123C in the cache is flushed to persistent storage when the cache has reached a certain capacity level). Although a “replayed transaction” is claimed, the invention’s only distinction between a transaction and a “replayed transaction” is that the “replayed transaction” was not applied to the data store after a failure. When the transaction is replayed, the database is resuming normal operation, which includes writing a transaction after a trigger. Therefore, the “trigger condition” is interpreted to apply the same to both regular transactions and “replayed transactions”. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rachapudi’s system with Lee and Hatasaki’s system. This would address the shortcomings in conventional data protection technologies that have a capped amount of operation logs saved by providing continuous data protection (Rachapudi, ¶ 0033), something that would ensure the durability Lee desires (Lee, ¶ 0008).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hatasaki as applied to claim 11 above, and further in view of US Patent Application Publication No. 2014/0250326 (“Ferguson”).

	Regarding claim 15, Lee and Hatasaki do not teach the limitations. Ferguson teaches send, to the recovery server, an indication that the first database server is performing the restore process (¶ 0049: restore state indicates a database is recovering while the Unity Director (recovery server) applies missed writes from the recovery log). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ferguson’s database recovery system with Lee and Hatasaki’s database recovery system because Ferguson provides granular management of database errors, which would improve on previous systems that require taking an entire system offline for an error (Ferguson, ¶ 0082).

	Regarding claim 17, Lee and Hatasaki do not teach the limitations. Ferguson teaches the receiving of the first transaction to be replayed comprises receiving one or more of a Structured Query Language (SQL) query and a data load request (¶ 0080: transactions are replayed for recovery. Transactions the system processes include SQL queries (¶ 0021) and data load requests (¶ 0020)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hatasaki, in further view of US Patent Application Publication No. 2016/0147614 (“Mittal2”).

	Regarding claim 18, Lee teaches 
A method comprising:
…
storing, by the database server, write data of the first transaction in a cache of the database server; (¶ 0034: transaction of database log 130 is stored in the log buffer of local memory 111 in the active node 110)
…taking a backup of the write data in the cache, and (¶ 0037: database log 130 is flushed to local disk 112)
sending, by the database server, the backup of the write data to [local storage]; and (¶ 0037: database log 130 is flushed to local disk 112)
as part of a recovery process from a failure, the database server:  (¶ 0038: failure of active node 110)
restoring the backup from [local storage], (¶ 0038: active node 110 retrieves a last recovered log (¶ 0037: which must have been recovered from the local disk 112, since the logs in memory would be lost during failure))
restoring transaction information of the first transaction based on the restored backup, (¶ 0038: active node 110 retrieves an SN of a last recovered log)
sending the restored transaction information to the first server, (¶ 0038: active node 110 transmits an SN of a last recovered log to the standby node 120)
receiving, from the first server, a request to [send] a second transaction for which a backup was not written to [local storage], and (¶ 0038: lost logs recorded (which must not have been applied to local storage if they were lost) after the last recovered log are sent from the standby node 120 to the active node 110 ¶ 0059, Fig. 2B: although not explicitly stated, S215 depicts the request for the lost logs from the active node. ¶ 0051: the method in Fig. 2 corresponds to the system in Fig. 1).
[sending] the second transaction to recover data at the database server to a state at a time of the failure or a current state of the second transaction. (¶ 0038: lost logs recorded after the last recovered log are used to recover the database of the active node 110).
a forwarding of a transaction request from another server, a trigger condition, a remote data store, a request to replay transactions, or replaying transactions. Mittal2 teaches 
receiving, by a first server, a request for a first transaction; (¶ 0015: transactions from client applications 102 to master server 104)
sending, by the first server, the request for the first transaction to a database server; (¶ 0020: transaction executor 126A (Fig. 1: in server 120A) receives a transaction from master server 104)
storing, by the database server, write data of the first transaction in a cache of the database server (¶ 0020: transaction executor 126A processing the transaction by accessing data volume 132A and log volume 136A. ¶ 0017: server 120A can be an in-memory DBMS, which is interpreted as cache)
in response to a trigger condition, taking a backup of the write data in the cache and (¶ 0022: backup executor 128A receives a command (trigger) from master server 104 to create a data backup)
sending, by the database server, the backup of the write data to a remote object store; (¶ 0022: the database server sends the data backup to data backup storage 140A, which can be external storage (remote object store))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mittal2’s database 
Mittal2 does not teach a request to replay transactions, or replaying transactions. Hatasaki teaches
a request to replay transactions to recover a database (¶ 0041, Fig. 10: instruction to initiate recovery, which results in replaying of transactions)
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but 

Regarding claim 19, Lee further teaches 
storing, by the first server, transaction information of the first transaction and the second transaction in a recovery log; (¶ 0041: replicated logs from the active node 110 are recorded as a replication log in the standby node 120)
comparing, by the first server, the restored transaction information with the transaction information in the recovery log; (¶ 0038: using the SN of the last recovered log, lost logs recorded after the last recovered log (which is inherently a comparison of the SN) are used to recover the database of the active node 110)
based on the comparing, determining, by the first server, that the second transaction is to be [sent to] the database server; and (¶ 0038: recovering lost logs recording after the last recovered log)
sending, by the first server to the database server, [the second transaction] (¶ 0038: lost logs recorded after the last recovered log are sent to recover the database of the active node 110).
Lee and Mittal2 do not teach determining logs to be replayed based on a comparison of transaction information or a request to replay transactions. Hatasaki further teaches
determining logs to be replayed based on a comparison of transaction information (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”).
a request to replay transactions to recover a database (¶ 0041, Fig. 10: instruction to initiate recovery, which results in replaying of transactions)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).

Regarding claim 20, Lee further teaches 
storing, by the database server, write data of the second transaction in the cache of the database server, as part of [receiving] the second transaction; and (¶ 0038: lost logs recorded after the last recovered log are sent to recover the database of 
Lee does not teach the trigger condition, the remote object store, or replaying transactions. Mittal2 teaches 
in response to a trigger condition, taking a further backup of the write data of the second transaction in the cache, and sending, by the database server, the further backup of the write data of the second transaction to the remote object store. (¶ 0022: backup executor 128A receives a command (trigger) from master server 104 to create a data backup to store in data storage 140A (remote object store)). Although a “second transaction” (“replayed transaction”), is claimed, the invention’s only distinction between a transaction and a “replayed transaction” is that the “replayed transaction” was not applied to the data store after a failure. When the transaction is replayed, the database is resuming normal operation, which includes writing a transaction after a trigger. Therefore, the “trigger condition” is interpreted to apply the same to both regular transactions and “replayed transactions”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Mittal2’s database backup method with Lee’s database recovery method. This is because Mittal2 utilizes a both in-memory databases and disk storage databases to enhance overall database 
Mittal2 does not explicitly teach replaying transactions, but as noted above, the “trigger condition” is interpreted to apply the same to both regular transactions and “replayed transactions”. Hatasaki teaches 
replaying transactions to recover a database (¶ 0041, Fig. 10: recovery by applying logs that have not been committed, which is based on a “Log ID” after an “Applied Log ID”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lee’s log-based database recovery system with Hatasaki’s log-based database recovery system. This is because Hatasaki is trying to improve recovery time of recovering an in-memory server from shared storage using a log and snapshot (Hatasaki, ¶ 0005), a prior implementation that is used to address the failure of an in-memory server (Hatasaki, ¶ 0003). Hatasaki’s improvement using shared storage would not only provide the durability provided by conventional disk-based management systems desired by Lee (Lee, ¶¶ 0008, 0009), but also improve the performance in transaction log application (Hatasaki, ¶ 0005), an issue addressed by Lee (Lee, ¶¶ 0008, 0009).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim 16.

	Claim 16, by itself and not including the limitations of claims 11 and 15, which it depends on, is directed to a request from a recovery server for transaction information in a transaction log, and a sending of the restored transaction information from a database server. A request is typically inherent in any type of retrieval of information. However, in light of claims 11 and 15, the request of claim 16 is not inherent. Although not explicitly claimed, based on the limitations of claims 11 and 15, the request is responsive to the indication of a restore process of claim 15. The closest art is Lee in view of Hatasaki, and in further view of Ferguson. Lee does teach the request for sending of transaction information, and Ferguson does teach the indication of a restore process, but they do not teach or suggest, either alone or when combined, the request for transaction information in response to an indication of a restore process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2018/0143881: failback of a primary database from a secondary database using a snapshot and transaction logs
US Patent Application Publication No. 2019/0377821: master node that stores a master transaction log record for transactions applied to replica nodes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L./Examiner, Art Unit 2113  


                                                            /BRYCE P BONZO/                                                            Supervisory Patent Examiner, Art Unit 2113